Citation Nr: 0002646	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for headaches from October 1, 
1990. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In May 1996 and again in December 1997, the Board remanded 
this issue for further development.  The RO, after 
readjudicating the claim based on the requested development, 
continued its denial of the veteran's claim.  The case has 
returned to the Board for appellate review.


FINDING OF FACT

Since October 1, 1990, the veteran's headaches have not 
resulted in very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
headaches since October 1, 1990 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION
The veteran is appealing the original disability evaluation 
assigned following an award of service connection, and, as 
such, the claim for an evaluation since October 1, 1990 for 
headaches is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case as this it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, which includes various VA 
examination reports, the Board is satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual background

A December 1990 VA neurological evaluation report shows that 
the veteran complained of recurrent headaches since 1978, 
while in service.  He took Inderal, a medication prescribed 
to relieve his headaches, which reduced the frequency and 
severity of the attacks to one to two headaches per month.  
According to the veteran, the headaches would begin in the 
cervical occipital area and they were sharp and vascular in 
quality.  Nausea and slight vomiting normally accompanied the 
attacks, however, he would not lose consciousness.  The 
neurological examination revealed that the veteran's mental 
status and cranial nerves were intact.  The examiner 
diagnosed migraine headaches by history, and the neurological 
disability was minimal.

Private medical records from 1992 to 1997 reveal treatment 
for migraine headaches.  For example, in March 1992, the 
veteran reported that he had a long history of vascular 
headaches and he was treated in service with Inderal.  His 
headaches occurred almost monthly and were very severe.  The 
headaches generally left him incapacitated.  He would take 
over-the-counter medication for relief.  The assessment was 
cluster headaches by history.  The examiner prescribed 
Fioricet #50 to relieve the headaches.  In April 1993, the 
headaches had increased in frequency and severity, and in 
June 1993 the Fioricet was no longer working.  Occasionally 
the headaches were severe enough to prevent him from going to 
work.  

The private medical records further showed that in August 
1994, the veteran was feeling well, and he had had no 
migraines.  He had not had Imitrex since he began dieting.  
He continued to have a few muscle tension headaches due to 
stress at work.

In January 1995, the private records indicate that he was 
prescribed Imitrex for headache relief.  In April 1995, he 
continued to have migraines, sometimes up to two a week.  He 
used Imitrex maybe twice a month for the very severe ones.  
Working at Hitachi up to 16 hours a day was stressful for 
him.  The examiner kept him on Fioricet because it had worked 
well, and he also continued to take Imitrex.  The examiner 
also started him on Midrin.

In August 1996, a private physician noted that the veteran 
had a history of migraine cephalalgia.  The physician started 
him on 50 milligrams of Imitrex for headache relief.

VA examined the veteran in February 1997.  The examiner noted 
the veteran's medical history as discussed previously.  The 
veteran described his headaches as sharp, pressure like and 
vascular in quality, which would last up to two hours.  He 
experienced one to three headaches per week by history.  
Nausea, occasional vomiting, tearing of the eyes, blurry 
vision, photophobia, and phonophobia accompanied the 
headaches.  There was no dizziness or loss of consciousness.  
For relief, he took Imitrex.  This would stop the headache 
immediately.  The veteran was unable to work during a 
headache attack.  The neurological examination revealed that 
the veteran was alert, cooperative, and oriented.  There was 
no impairment of speech, memory, or thinking.  His cranial 
nerve function was intact.  The diagnosis was migraine 
syndrome, with no neurologic disability.

In April 1998, pursuant to the Board's December 1997 Remand, 
the RO requested that the veteran provide his sick leave 
records from work since 1990, in addition to any additional 
medical records.

Also pursuant to the Board's December 1997 Remand, the VA 
physician who examined the veteran in February 1997 
elaborated on his decision.  He indicated that the veteran 
was unable to work with the headache, and that the headaches 
would last two to three hours and occur two to three times 
per week.  This indicated a small degree of industrial 
impairment.

Analysis

The veteran's headache disability has been rated as 30 
percent disabling since October 1, 1990.

According to the Rating Schedule, a headache disability with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrants a 30 percent 
evaluation.  A headache disability with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
headaches since October 1, 1990.  First, there is no evidence 
that the veteran has experienced very frequent completely 
prostrating and prolonged attacks.  For example, the 
veteran's private medical records show that his headaches 
were controlled with medication.  Furthermore, according to 
the February 1997 VA examination report, although the veteran 
was unable to work during a headache, his medication would 
stop the headaches almost immediately.  Therefore, the 
evidence clearly shows that his headaches were not 
prostrating or prolonged when he took his medication.  

Second, there is no credible evidence that the veteran's 
headaches were productive of severe economic inadaptability.  
For example, there are no records from the veteran's employer 
indicating that he missed work due to headaches.  In response 
to the RO's April 1998 request, the veteran responded that he 
had nothing to add to the record.  Furthermore, the record 
shows that he has been employed full-time.  Thus, there is no 
credible evidence that the veteran has experienced severe 
economic inadaptability as a result of his service-connected 
headaches.

After applying standards, the Board finds that the veteran's 
headache disorder does not warrant a rating in excess of 30 
percent at any time since October 1, 1990.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for headaches since October 1990.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for headaches 
since October 1, 1990 is denied.  



		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals



 

